FILED
                            NOT FOR PUBLICATION                             APR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50080

               Plaintiff - Appellee,             D.C. No. 3:11-cr-03266-JM

  v.
                                                 MEMORANDUM*
JONATHAN ROJAS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Jonathan Rojas appeals from the district court’s judgment and challenges his

guilty-plea conviction and 60-month sentence for importation of

methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. Pursuant to Anders

v. California, 386 U.S. 738 (1967), Rojas’s counsel has filed a brief stating that

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Rojas the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Rojas has waived the right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   13-50080